Title: To John Adams from Joseph Bartlett, 17 March 1823
From: Bartlett, Joseph
To: Adams, John


				
					Sir,
					Boston: 17t March. 1823
				
				The Most severe sickness has prevented Me, since last Novr. I was confined to a small bed in my Office without any attendant except My faithful Dog—or any Medical Aid—Alas! poor Yorick—I was too Much like Lazarus to take private lodgings—this has delayed my small Vol: to this late period, & which has caust caused—Many errors to creep into its pages—which a Gentleman of Your Head & heart will easily forgive—I now do myself the honor, to forward You five Copies—of my small pook Book, & even this Must be paid over to Printers & Bookbinders—the subscription price is one dollar each—I would have waited on You personally My feeble Health, prevented.—Whatever you May enclose me—I shall Gratefully receive—May the Almighty ever delight to bless You—. & protract your Years—& when your Sun of life Sets—May there be Not one cloud to obscure your passage “to another and a better world.”—History will do you full Justice—& Posterity assign—You a conspicuous Niche, in the temple of Fame.—Believe me Most truly / With Real Respect— / Your Most obt. humble Servt.
				
					Jos. Bartlett
				
				
					NB. I forwarded Some Books—last Week to Your Son—at Washington
				
			